DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I which includes Figures 1, 2, 3, 4, 5, 6, 7, and 9 along with claims 1-6 in the reply filed on March 24, 2021 is acknowledged.  Claims 7-10 and Figures 8, 10-12 will be withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, III, IV, V, and VI, there being no allowable generic or linking claim. 
  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fukuda et al. (US 7669281), hereinafter Fukuda.
Regarding Claim 1, Fukuda discloses a handle (Fig. 9, item 41) having an upper end (Fig. 9, near item 42) and a lower end (Fig. 9, near item 43); a battery having an end that is adjacent to the lower end of the handle (Fig. 9, item 44); a dirt management system (Fig. 9, item 23) coupled to an inlet (Fig. 9, item 31) for dirt-loaded air; an airflow generator (Fig. 9, item 24) for generating an airflow through the dirt management system, the airflow generator being positioned adjacent the battery and the lower end of the handle, wherein the battery has a first side (Fig. A , item C) 

    PNG
    media_image1.png
    298
    405
    media_image1.png
    Greyscale

adjacent to the airflow generator and a second side (Fig. A, item B) adjacent to the dirt management system.   
Regarding Claim 2, Fukuda discloses the battery is positioned between the handle and the dirt management system (Fig. 9).
Regarding Claim 4, Fukuda discloses the handle and at least a part of the battery are sufficiently spaced apart to allow a user to put his fingers between the handle and the battery (Fig. 9, space between item 41 and item 44).
Regarding Claim 5, Fukuda discloses the battery has a polygon (Fig. 9, item 41 is rectangle in shape) shape, and at least a part of the battery is parallel to at least a part of the handle (Fig. A, item D runs parallel to the top of the handle Fig. 9, item 41).
Regarding Claim 6, Fukuda discloses another end of the battery adjacent to the upper end of the handle (Fig. A, item A).
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Grey et al. (US 2016/0128527), hereinafter Grey.
Regarding Claim 1, Grey discloses a handle (Fig. 2, item 20) having an upper end (Fig. B, item 20A) and a lower end (Fig. B, item 20B); a battery having an end that is adjacent to the lower end of the handle (Fig. 2, item 18); a dirt management system (Fig. 2, item 26) coupled to an inlet (Fig. 2, item 24) for dirt-loaded air; an airflow generator (Fig. 2, item 14) for generating an airflow through the dirt management system, the airflow generator being positioned adjacent the battery and the lower end of the handle, wherein the battery has a first side (Fig. B , item A)

    PNG
    media_image2.png
    413
    516
    media_image2.png
    Greyscale

adjacent to the airflow generator and a second side (Fig. B, item C) adjacent to the dirt management system.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 2016/0015228), hereinafter Conrad, in view of Conrad (US 10258208), hereinafter Conrad2.
  Regarding Claim 1, Conrad discloses or teaches a handle (Fig. 7, item 112) having an upper end (Fig. 7, item 360) and a lower end (Fig. 7, item 120); a dirt management system (Fig. 7, item 188) coupled to an inlet (Fig. 2, item 564) for dirt-loaded air; an airflow generator (Fig. 7, item 148) for generating an airflow through the dirt management system, the airflow generator being positioned adjacent the lower end of the handle. 
Conrad does not explicitly state or show it has a battery, with the battery having a first side adjacent to the airflow generator and a second side adjacent to the dirt management system.  However, Conrad2 teaches a battery (Fig. 24, item 580), with the battery having a first side (Fig. D, item D) adjacent to the airflow generator and a second side (Fig. D, item A) adjacent to the dirt management system.  

    PNG
    media_image3.png
    628
    698
    media_image3.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhong (US 10463214) Fig.1, item 52 teaches a polygon battery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/30/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723